Citation Nr: 1508489	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for residuals of a nose injury.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to September 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Buffalo, New York Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran had requested a Travel Board hearing; in March 2013 correspondence he withdrew the request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination(s) in connection with these claims.  It is well documented that he sustained severe injuries (including a period of loss of consciousness) in a motor vehicle accident (MVA) in service.  Implicit in his claims is the allegation that he now has left eye, nose, neurological, and dental pathology/symptoms that are residuals of the MVA in service.  As a layperson the Veteran is competent to report he has lay-observable symptoms/pathology claimed (e.g., headaches, pain, missing teeth, etc.).  Private treatment records do note left eye redness and swelling.  The Board finds that the low threshold standard for determining when VA is obligated to provide an examination (under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)), is met, and that a remand for appropriate examination(s) of the Veteran is indicated..  

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of any left eye disability the Veteran may now have, and specifically whether it is related to a contusion in service.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  The examiner should note all symptoms and pathology found.  Based on a review of the entire record and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each left eye disability entity found.

(b) Please identify the likely etiology for each left eye disability entity diagnosed.  Specifically, is it at least as likely as not that it is related to an injury sustained in service?

The examiner must include rationale with all opinions.  

2. The AOJ should arrange for an ENT examination of the Veteran to determine whether he has any residual disability from a nose injury in service.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated must be completed.   Based on a review of the entire record and interview (eliciting from him what he believes to be the residuals) and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has any current nose disability/defect that is a residual of injuries sustained in a MVA in service.  

The examiner must include rationale with the opinion.

3. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine whether or not he has any current residual disability that is a residual of his TBI in service.  The examination must be in accordance with current Compensation and Pension Service TBI Examination Guidelines.  The entire record must be reviewed by the examiner, and all tests or studies indicated must be completed.  Based on review of the record and interview (to elicit his current alleged related complaints) and examination of the Veteran, the examiner should provide an opinion that states whether or not the Veteran has any current disability that is a residual of his TBI in service (and if so, identify such disability by diagnosis, describing all pathology and related symptoms and impairment in detail).  

The examiner must include ratioinale with the opinion.

4. Finally, the AOJ should arrange for a dental examination of the Veteran to determine whether he has any dental disability (to include loss of teeth due to trauma) as a residual of injuries sustained in a MVA in service.   The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated must be completed.  Based on a review of the entire record and examination of the Veteran, the examiner should opine as to whether the Veteran has a current dental disability that is a residual of his MVA in service, and if so, describe such disability in detail.  

The opinion offered must include rationale that cites to supporting factual data/clinical findings.  

5. The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

